DETAILED ACTION
	Claims 1-20 are present for examination.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,236,133 and 10,877,697 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest a controller internal to a memory device configured to: maintain a status of a last written page corresponding to a partially written block; and determine, from page map information and the status of the last written page, a read trim set to use to read a page of the partially written block, wherein the controller is not responsible for logical to physical address translation for the memory device as recited in claim 1; maintaining a status of a last written page and page map information corresponding to a partially written block with a controller internal to a memory device; and determining, with the controller without interaction with a system controller that is responsible for logical to physical address translation for the memory device, a read trim set to use to read a page of the partially written block from the page map information and the status of the last written page.as recited in claim 7; and a system controller coupled to the host and configured to perform logical to physical address translation; and a memory device coupled to the system controller and comprising: a plurality of blocks configured to store pages of data; and a controller, wherein the host is configured to a provide, to the memory device, a read request for a partially written block of the memory device, and wherein the controller is configured to: maintain a status of last written pages corresponding to partially written blocks and page map information corresponding to partially written blocks; and responsive to the read request, select a read trim set to read a page of data of the partially written block based on the status of the last written page and page map information corresponding to the partially written block without interaction with the system controller as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Yanamanamanda et al. (US 9,236,133) teaches wherein if the block is partially programmed and/or if the physical address is within a threshold of a last written page in the partially programmed block, then a read signal level can be adjusted as indicated at 664. Adjusting the read signal level can include selecting one of a plurality of adjusted read signal levels (e.g., preset adjusted read signal levels). However, if the block is not partially programmed and/or if the physical address is not within a threshold (e.g., a proximity threshold) of a last written page in a partially programmed block, then a default read signal level can be used (see column 12, lines 30-42).
However, Yanamanamanda et al. teaches determine, from page map information and the status of the last written page, a read trim set to use to read a page of the partially written block, wherein the controller is not responsible for logical to physical address translation for the memory device as needed in claims 1, 7 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139